Case 1:20-cv-11358-LTS Document 3-11 Filed 07/20/20 Page 1 of 5




            EXHIBIT 11
         Case 1:20-cv-11358-LTS Document 3-11 Filed 07/20/20 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



                  AFFIDAVIT OF KAYLA GREENE IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Kayla Greene, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods since approximately mid-

        April. I am Black.

     3. I work at the Whole Foods located at 121 South River Road, Bedford, New

        Hampshire, as an Amazon Prime Shopper.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees to wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, I decided to wear a Black

        Lives Matter mask to work. I handwrote “Black Lives Matter” and “I Can’t

        Breathe” on my mask.
    Case 1:20-cv-11358-LTS Document 3-11 Filed 07/20/20 Page 3 of 5



6. After a few days unnoticed, a supervisor came up to me and told me I was not

   allowed to wear the mask. I had to report to the manager’s office along with co-

   workers who were also wearing masks in support of Black Lives Matter and we

   were told that it was against policy to wear the masks, and that we needed to

   switch it or clock out and go home. Confused, we explained that the dress code

   policy didn’t seem to apply to masks but were told there was a mask-specific

   policy. However, management did not supply us with a “mask policy” until two

   days later.

7. I refused to take off the mask that day and was sent home. My co-workers also

   refused and were told to go home.

8. After that, I wrote “BLM” on my shoes, on my arm, and on my mask,

   approximately three times. A manager came up and made me take my shoes

   and mask off each time.

9. I only took the items off because I could not afford to be sent home.

10. I feel discriminated against by Whole Foods for its failure to support me as a

   Black employee expressing that my life matters, especially in a workplace that

   has predominantly white co-workers and customers, and now feel unwelcome in

   the workplace.

11. I expected that Whole Foods would support us in wearing the Black Lives Matter

   masks because the company claims to be inclusive and support all of its

   employees and has publicly supported the movement.

12. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing
    Case 1:20-cv-11358-LTS Document 3-11 Filed 07/20/20 Page 4 of 5



   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

13. However, Whole Foods has not consistently enforced this policy. For example, I

   have worn a fanny pack with the logo for the brand “Vans” on it, and a shirt with

   the title of the show “Beavis and Butthead” on it, without being disciplined even

   though they would both violate the dress code policy.

14. Prior to the discipline I received for wearing a Black Lives Matter mask and for

   writing Black Lives Matter on my shoes, I had not been disciplined at work.

15. In fact, a Whole Foods manager named Ashley has complimented my work in the

   past.

16. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter masks, by sending employees who

   wear the Black Lives Matter masks home without pay and assigning employees a

   disciplinary point for each time they are sent home.

17. Despite these warnings and the discipline that I have received, I continue to try to

   wear my Black Lives Matter mask because I believe that Whole Foods is

   discriminating against me by refusing to support me and by targeting employees

   who wear the Black Lives Matter masks, while allowing a host of other dress

   code violations.

18. I believe that Whole Foods is discriminating and retaliating against me because I

   am being disciplining for wearing the Black Lives Matter masks, and against

   other workers who associate with me by participating in the national protest,

   across store locations, and who are advocating for me and for our many other
        Case 1:20-cv-11358-LTS Document 3-11 Filed 07/20/20 Page 5 of 5



       Black Whole Foods employees across the county, by disciplining us for wearing

       Black Lives Matter masks.

   19. I want to wear my Black Lives Matter mask at work to protest against Whole

       Foods’ discriminatory policy of selectively enforcing its dress-code. But I am

       scared of the discipline I will face and losing money. Without my income from

       Whole Foods, I will be unable to continue paying my way through cosmetology

       school. I will also be unable to pay my rent, car payments, groceries, and other

       bills.

   20. I continue to work at Whole Foods, despite feeling unwelcome and targeted, and

       want to be able to wear masks and shoes in support of Black Lives Matter

       without risking discipline and retaliation. My life matters, and I want to be able to

       express that at work without risking discipline or termination.



I declare under penalty of perjury that the foregoing is true and correct.

                07/18/2020
Executed on



                                                         ______________________
                                                         Kayla Greene
